Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND

SECURITY AGREEMENT AND CONSENT

This FIRST AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT AND
CONSENT (this “First Amendment”) is entered into as of April 25, 2017, by and
among A.S.V., LLC, a limited liability company formed under the laws of the
State of Minnesota (“ASV”, together with each Person joined hereto as a borrower
from time to time, collectively, the “Borrowers” and each a “Borrower”; the
Borrowers together with the Guarantors, collectively the “Loan Parties” and each
a “Loan Party”), the Permitted Holders (the Permitted Holders together with the
Loan Parties, collectively, the “Obligors” and each an “Obligor”), the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”) and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as Administrative Agent for Lenders (PNC, in such
capacity, the “Administrative Agent”) with respect to the following:

PRELIMINARY STATEMENTS

A. Borrowers, Lenders and Administrative Agent, previously entered into that
certain Revolving Credit, Term Loan and Security Agreement dated as of
December 23, 2016 (as has been and may hereafter be amended, restated or
otherwise modified from time to time, the “Credit Agreement”);

B. Borrowers have requested that Administrative Agent and Lenders agree (i) to
amend certain provisions in the Credit Agreement with respect to Change in
Control, (ii) to release their Liens on certain Equity Interests of ASV in
connection with a planned Qualified IPO, (iii) to permit ASV to convert from a
Minnesota limited liability company to a Delaware corporation on the terms set
forth below, and (iv) certain other modifications of the Credit Agreement; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. Definitions. Capitalized terms used in this First Amendment are as defined in
the Credit Agreement, as amended hereby, unless otherwise stated.

2. Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, the parties hereto agree that as of the First
Amendment Date:

A. New Definitions. The following defined terms shall be added to Section 1.2 of
the Credit Agreement in the proper alphabetical order:

“First Amendment” shall mean that certain First Amendment to Revolving Credit,
Term Loan and Security Agreement and Consent dated as of the First Amendment
Date by and among the Loan Parties, Administrative Agent and Lenders.

“First Amendment Date” shall mean April 25, 2017.



--------------------------------------------------------------------------------

B. Amended Definitions. The definition of “Change of Control” contained in
Section 1.2 of the Credit Agreement shall be amended as follows:

Clause (b)(ii) of the definition of “Change of Control” is hereby replaced with
“with respect to the aggregate amount of Equity Interests owned by the Permitted
Holders collectively, A.S.V. Holdings owning less than approximately 49%
thereof;”

C. Amended and Restated Definitions. The definitions of “Net Cash Proceeds” and
“Qualified IPO” contained in Section 1.2 of the Credit Agreement shall be
amended and restated in their entirety as follows:

“Net Cash Proceeds” shall mean gross proceeds of any applicable sale, transfer,
disposition or initial offering of Equity Interests less the reasonable direct
costs, expenses (including legal fees and consultant fees), taxes, and
assessments incurred in connection with such sales, transfers, other
dispositions or initial offering of Equity Interests.

“Qualified IPO” means the initial offering of Equity Interests by Borrower in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act (whether alone or in connection with a secondary public
offering) that generates (x) gross cash proceeds of not less than $25,000,000,
and (y) Net Cash Proceeds actually received by Borrowers of not less than
$7,500,000.”

D. Amendment to Credit Agreement. Clause (d) set forth in Section 2.20 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(d) In the event of any initial offering of Equity Interests by Loan Parties or
any Subsidiary in connection with a Qualified IPO, the Loan Parties shall, no
later than three (3) Business Days after the receipt by such Loan Party or any
Subsidiary of its portion of the Net Cash Proceeds of such Qualified IPO, repay
the Advances in an amount equal to forty percent (40%) of such Net Cash
Proceeds, such repayments will be applied first, to the outstanding principal
installments of the Term Loan A in the inverse order of the maturities thereof
(including the final installment thereof) until paid in full in cash, second to
the outstanding principal installments of the Term Loan B in the inverse order
of the maturities thereof (including the final installment thereof) until paid
in full in cash, and third to the remaining Advances (including cash
collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b); provided however
that if no Default or Event of Default has occurred and is continuing, such
repayments of the remaining Advances shall be applied to cash collateralize any
Obligations related to outstanding Letters of Credit last) in such order as
Administrative Agent may determine, subject to Borrowers’ ability to re-borrow
Revolving Advances in accordance with the terms hereof.

E. Perfection of Security Interests. The last sentence of Section 4.2 of the
Credit Agreement shall be amended and restated in its entirety as follows:

“Each Loan Party shall cause its Parent to pledge 100% of the issued and
outstanding Equity Interests of such Loan Party; subsequent to a Qualified IPO,
with

 

2



--------------------------------------------------------------------------------

respect to ASV, the Permitted Holders shall only be required to pledge the
Equity Interests retained by such Permitted Holders after consummation of the
Qualified IPO, which pledges, in each case, shall at all times constitute a
first priority, perfected Lien pursuant to the terms and conditions of this
Agreement and the Other Documents or other security documents as any Agent shall
reasonably request.

3. Release of Lien; Return of Pledge Equity Interest. In connection with the
consummation of a Qualified IPO and the conversion of ASV from a Minnesota
limited liability company to a Delaware corporation, upon request by each of the
Permitted Holders: (i) Administrative Agent shall release its Lien in the Equity
Interests of ASV pledged by the Permitted Holders pursuant to Collateral Pledge
Agreements executed by each of the Permitted Holders in favor of Administrative
Agent dated as of the Closing Date to the extent such Equity Interests are sold
by the Permitted Holders in connection with such Qualified IPO (such Equity
Interests, the “IPO Equity Interests”) and Administrative Agent shall deliver
any release or termination documents reasonably requested by Borrowers to
evidence such release, and (ii) Administrative Agent shall return to Borrowing
Agent all certificates representing the Equity Interests of ASV as a limited
liability company. For the avoidance of doubt, the Pledge Agreement, and the
Liens granted therein, shall remain in full force and effect with respect to all
Equity Interests pledged thereto other than the IPO Equity Interests. To the
extent that (x) ASV issues to the Permitted Holders new or replacement
certificates evidencing the Equity Interests retained by the Permitted Holders
subsequent to the IPO, the Permitted Holders shall deliver such certificates to
Administrative Agent together with duly endorsed assignments in blank, or
(y) ASV’s Equity Interests are not evidenced by physical certificates or are
held by a securities intermediary, ASV and the Permitted Holders shall take such
actions as requested by Agents to ensure the pledge of the Equity Interests is
perfected and is a first priority Lien under Applicable Law, including without
limitation, delivery by the Permitted Holders of a securities account control
agreement executed by any applicable securities intermediary, which actions
described in clauses (x) and (y) above shall be completed to Agents’ reasonable
satisfaction (1) within five (5) Business Days following the initial offering of
the Qualified IPO with respect to no less than 51% of the issued and outstanding
Equity Interests of ASV (the “Initial Pledge”), and (2) within fifteen (15) days
following the end of the Greenshoe Option Period with respect to any and all
remaining issued and outstanding Equity Interests of ASV that are not sold to
the public in connection with the Qualified IPO (the “Subsequent Pledge”). As
used herein, the term “Greenshoe Option Period” shall mean a forty-five (45) day
period commencing promptly after the initial offering of the Qualified IPO,
during which underwriters of the Qualified IPO may purchase additional Equity
Interests of ASV. For the avoidance of doubt, the Lenders and the Agents agree
that so long as no Change of Control would result (1) the Permitted Holders
shall be permitted to sell, from time to time, some or all of the Equity
Interests pledged to the Administrative Agent in connection with the Subsequent
Pledge and (2) in preparation for the sale of such Equity Interests, within five
(5) Business Days following a request from the Permitted Holders, the
Administrative Agent shall return to Borrowing Agent the certificates evidencing
the Equity Interests delivered to the Administrative Agent in connection with
the Subsequent Pledge.

 

3



--------------------------------------------------------------------------------

4. Consent to Change of ASV’s Name and Organizational Status.

A. Notwithstanding the provisions of Section 7.15, in connection with the
consummation of a Qualified IPO, ASV is hereby authorized to (i) change its
legal name from “A.S.V., LLC” to “A.S.V. Holdings, Inc.”, (ii) change its form
of legal entity from a limited liability company to a corporation, and
(iii) change its jurisdiction of organization from Minnesota to Delaware.

B. Within three (3) Business Days upon the conversion from a Minnesota limited
liability company to a Delaware corporation, ASV shall deliver to the
Administrative Agent each of the following: (i) a copies of its modified
Organizational Documents, (ii) a copy of any applicable conversion documents,
and (iii) a copy of resolutions of the board of directors (or other equivalent
governing body, member or partner) of ASV authorizing the such conversion.

5. Conditions to Effectiveness. The effectiveness of this First Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Agents:

(a) Administrative Agent shall have received the following documents or items,
each in form and substance satisfactory to Agents and their legal counsel in
their sole discretion:

(i) this First Amendment duly executed by Borrowers, the other Obligors, Lenders
and Administrative Agent;

(ii) a certificate of the Secretary (or other equivalent officer, partner or
manager) of ASV in form and substance satisfactory to Administrative Agent dated
as of the First Amendment Date which shall certify (A) a copy of resolutions of
the board of directors (or other equivalent governing body, member or partner)
of ASV authorizing the execution, delivery and performance of this First
Amendment by ASV (C) copies of the Organizational Documents of such Borrower as
in effect on such date, complete with all amendments thereto, and (C) the good
standing (or equivalent status) of ASV in its jurisdiction of organization dated
not more than thirty (30) days prior to the Closing Date, issued by the
Secretary of State or other appropriate official of such jurisdiction; and

(b) no Default or Event of Default shall have occurred and be continuing.

6. Post-Closing Covenants. Promptly, (a) and in any event within one
(1) Business Day after execution, Borrowers shall deliver any underwriting
agreements or other material agreements entered into with respect to the
Qualified IPO contemplated by this First Amendment, and (b) in any event within
one (1) Business Day after filing, any material filings or registrations filed
by Borrowers with the SEC or with any state securities regulatory agencies.

7. Ratifications. Except as expressly modified and superseded by this First
Amendment, the terms and provisions of the Credit Agreement and the Other
Documents are ratified and confirmed and shall continue in full force and
effect. Obligors hereby agree that all liens and security interests securing
payment of the Obligations under the Credit Agreement (as

 

4



--------------------------------------------------------------------------------

amended hereby) are hereby collectively renewed, ratified and brought forward as
security for the payment and performance of the Obligations. Borrowers, the
other Obligors, Lenders and Administrative Agent agree that the Credit Agreement
and the Other Documents, as amended hereby, shall continue to be legal, valid,
binding and enforceable in accordance with their respective terms.

8. Representations and Warranties with respect to Other Documents. Each of the
Obligors hereby represents and warrants to Administrative Agent and Lenders as
follows: (a) it is duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization; (b) the execution, delivery and
performance by it of this First Amendment and all Other Documents executed
and/or delivered in connection herewith are within its company powers, have been
duly authorized, and do not contravene (i) its Organizational Documents, or
(ii) any applicable law; (c) no Consent of any Governmental Body or other Person
is required in connection with the execution, delivery, performance, validity or
enforceability of this First Amendment, except as has been obtained; (d) this
First Amendment and all Other Documents executed and/or delivered in connection
herewith have been duly executed and delivered by it; (e) this First Amendment
and all Other Documents executed and/or delivered in connection herewith
constitute its legal, valid and binding obligation of such Person enforceable
against it in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; (f) no Default or Event of Default has occurred
and is continuing or would immediately thereafter result by the execution,
delivery or performance of this First Amendment; (g) the representations and
warranties contained in the Credit Agreement and the Other Documents are true
and correct in all material respects (except to the extent already qualified by
materiality in which case such representation and warranties shall be true and
correct in all respects) on and as of the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent any such representation or warranty expressly relates only to any earlier
and/or specified date); and (h) ASV has not amended its Organizational Documents
in a manner that would constitute a Default or Event of Default.

9. Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this First
Amendment, shall survive the execution and delivery of this First Amendment and
the Other Documents.

10. Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

11. Expenses of Administrative Agent and Term Loan B Agent. Borrowers agree to
pay on demand all reasonable out-of-pocket costs and expenses actually incurred
by Administrative Agent and Term Loan B Agent in connection with the
preparation, negotiation, execution and closing of the First Amendment, any and
all amendments, modifications and supplements thereto and any Other Documents in
connection therewith, including, without limitation, the costs and fees of
Administrative Agent’s and Term Loan B Agent’s legal counsel and financial
advisors.

 

5



--------------------------------------------------------------------------------

12. Severability. If any part of this First Amendment is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.

13. Successors and Assigns. This First Amendment is binding upon and shall inure
to the benefit of Administrative Agent, Lenders and Obligors and their
respective successors and assigns, except that no Obligor may assign or transfer
any of its rights or obligations hereunder without the prior written consent of
Administrative Agent.

14. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Any signature delivered by a party by facsimile or electronic
transmission (including email transmission of a PDF image) shall be deemed to be
an original signature hereto.

15. Effect of Waiver. No consent or waiver, express or implied, by Lenders or
Administrative Agent to or for any breach of or deviation from any covenant or
condition by Borrowers or any other Obligor shall be deemed a consent to or
waiver of any other breach of the same or any other covenant, condition or duty.

16. Headings. The headings, captions, and arrangements used in this First
Amendment are for convenience only, are not a part of this First Amendment, and
shall not affect the interpretation hereof.

17. Governing Law; Judicial Reference. Sections 12.1 through 12.3 and
Section 16.1 of the Credit Agreement are incorporated herein by reference and
are fully applicable to this First Amendment.

18. Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS FIRST AMENDMENT IS EXECUTED. THE
CREDIT AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
FIRST AMENDMENT SHALL BE MADE, EXCEPT IN ACCORDANCE WITH SECTION 16.2 OF THE
CREDIT AGREEMENT.

19. Acknowledgements and Agreements. Each of the Obligors hereby acknowledge and
agree that: (a) none has any defenses, claims or set-offs to the enforcement by
Administrative Agent, Term Loan B Agent or any Lender of the Obligations on the
date hereof

 

6



--------------------------------------------------------------------------------

and on the date of execution hereof; (b) to their knowledge, Administrative
Agent, Term Loan B Agent and Lenders have fully performed all undertakings and
obligations owed to them as of the date hereof and on the date of execution
hereof; and (c) except to the limited extent expressly set forth in this First
Amendment, Administrative Agent, Term Loan B Agent and Lenders do not waive,
diminish or limit any term or condition contained in the Credit Agreement or any
of the Other Documents.

20. Release. EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES
ADMINISTRATIVE AGENT, TERM LOAN B AGENT, LENDERS, AND THEIR RESPECTIVE
AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
ADMINISTRATIVE AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A “RELEASED
PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS, LIABILITIES,
OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH A “RELEASED CLAIM”),
THAT EACH OBLIGOR NOW HAS OR CLAIMS TO HAVE AGAINST ANY RELEASED PERSON ON THE
DATE HEREOF AND ON THE DATE OF EXECUTION HEREOF, WHETHER KNOWN OR UNKNOWN, OF
EVERY NATURE AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE,
OMITTED OR SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT
BOTH (A) OCCURRED PRIOR TO OR ON THE DATE HEREOF OR ON THE DATE OF EXECUTION
HEREOF AND (B) IS ON ACCOUNT OF OR IN ANY WAY CONCERNING, ARISING OUT OF OR
FOUNDED UPON THE CREDIT AGREEMENT OR ANY OTHER DOCUMENT OR ANY TRANSACTIONS
RELATED THERETO.

OBLIGORS INTEND THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND EXTINGUISH,
INTER ALIA, ALL RELEASED CLAIMS THAT MIGHT OTHERWISE BE RESERVED BY THE
CALIFORNIA CIVIL CODE SECTION 1542 (AND ANY EQUIVALENT PROVISION UNDER NEW YORK
LAW OR THE LAW OF ANY OTHER JURISDICTION), WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

OBLIGORS ACKNOWLEDGE THAT THEY MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM OR IN
ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH RELEASED
CLAIMS AND AGREE THAT THIS FIRST AMENDMENT AND THE ABOVE RELEASE ARE AND WILL
REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES OR
ADDITIONAL FACTS.

[remainder of page intentionally left blank; signature pages follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this First Amendment
as of the day and year first written above.

 

A.S.V., LLC By:   /s/ Andrew M. Rooke Name:   Andrew M. Rooke Title:   Chief
Executive Officer

 

A.S.V. HOLDING, LLC By:   /s/ Eric Cohen Name:   Eric Cohen Title:   Vice
President

 

MANITEX INTERNATIONAL, INC. By:   /s/ David J. Langevin Name:   David J.
Langevin Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Revolving Lender and
a Term Loan A Lender By:   /s/ Steven J. Chalmers Name:   Steven J. Chalmers
Title:   Vice President

 

WHITE OAK GLOBAL ADVISORS, LLC, as a Term Loan B Agent and a Term Loan B Lender
By:   /s/ Barbara J. S. McKee Name:   Barbara J. S. McKee Title:   Manager

 

WHITE OAK PARTNERS, as a Lender By:   /s/ Barbara J. S. McKee Name:   Barbara J.
S. McKee Title:   Manager

 

WHITE OAK PARTNERS 2, as a Lender By:   /s/ Barbara J. S. McKee Name:   Barbara
J. S. McKee Title:   Manager